Citation Nr: 1647080	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  15-35 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, anxiety and sleep impairment, to include as secondary to service connected bilateral hearing loss and tinnitus.

2. Entitlement to an initial evaluation in excess of 20 percent for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1953 to April 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 and October 2013 rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, claimed as depression, anxiety and sleep impairment, to include as secondary to service connected bilateral hearing loss and tinnitus.  In a letter from a private provider, Dr. T.W.S. indicates that he has treated the Veteran for more than 15 years for his mental health.  Records from this provider have not been obtained.  On remand, the RO must ask the Veteran to provide the appropriate authorization and release forms for VA to obtain the records on his behalf. 

Regarding the claim for increased compensation for bilateral hearing loss, in November 2016 correspondence, the Veteran, through his representative, reported that his hearing acuity had worsened.  He noted that his VA examination was conducted in 2012 and requested that he be afforded a new examination to determine the current severity of his hearing loss.  In support of his claim, he submitted updated audiogram charts.  When a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of his service-connected hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide the appropriate authorization and release forms for VA to obtain records from any private provider that has treated his mental health and hearing loss, to include records from Dr. T.W.S.  All attempts to obtain the records must be documented in the claims file.  If unable to obtain the records, notify the Veteran and inform him that he may submit the records on his behalf.

2. Associate with the claims file updated VA treatment records, if any.

3. Schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss.  The examiner must be provided access to the electronic claims file and he or she must indicate review of the claims file in the examination report.

All necessary testing must be provided and all symptoms of hearing loss documented in the examination report.

The examiner should also be asked to interpret the audiogram results as documented on the charts submitted in February 2016.

4. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


